Title: To James Madison from Samuel B. Malcom, 14 May 1812 (Abstract)
From: Malcom, Samuel B.
To: Madison, James


14 May 1812, Utica, New York. “The misfortune of not entertaining a personal acquaintance with the P. U. S. renders this address embarrassing.” Mentions that he is the son-in-law of General Schuyler and served for about three years as private secretary to Mr. Adams; also alludes to the Revolutionary services of his father. As a professional man has observed the recent law adding a district court in New York and wishes to “embark on the Bench [his] slender Talents, if thought fit as Judge.” Adds that JM can expect to hear from Adams and Jefferson and other “distinguished Gentlemen with whom it may be proper to consult.”
